Citation Nr: 1430477	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 13, 2005.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD from June 13, 2005, to February 27, 2012.

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD from February 28, 2012.

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran retired from the Air Force Reserve after more than 20 years of service.  She served on active duty from January to May 1982, June to September 1996, August to October 1998, November 1998 to January 1999, and August to October 1999.  She also had periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) with the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection and assigned a 30 percent rating for PTSD, a 10 percent rating for a right foot disability, a 10 percent rating for a cervical spine disability, a 10 percent rating for a right elbow disability, and noncompensable ratings for right and left knee disabilities, each effective March 17, 2003.  

In the same August 2003 rating decision, the RO denied service connection for a lumbar spine disability, a bilateral hand disability, a bilateral hip disability, a bilateral shoulder disability, and hypertension.  

In a December 2009 rating decision, the RO denied service connection for temporomandibular joint (TMJ) dysfunction and a groin condition.  The Veteran filed a timely notice of disagreement (NOD) in January 2010, and the RO issued a statement of the case (SOC) in December 2013.  Although the one year appeal period is still pending, it does not appear that a valid NOD has been filed with respect to this decision in accordance with 38 C.F.R. § 20.201.

In a separate December 2009 rating decision, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran filed a timely NOD, and this will be discussed in the Remand below.
 
In October 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge of the Board; a transcript of the hearing is of record.

In an April 2012 rating decision, the Appeals Management Center (AMC) granted a 50 percent rating for PTSD, effective February 28, 2012.  

In October 2012, the Board (1) increased the PTSD evaluation to 30 prior to June 13, 2005; to 50 percent from June 13, 2005, to February 27, 2012; and to 70 percent from February 28, 2012; (2) increased the right foot disability evaluation to 20 percent from June 24, 2009, to March 25, 2010; (3) denied increased disability evaluations for the knees; and (4) granted service connection for a lumbar spine disability, a bilateral shoulder disability, and a bilateral hand disability.

In the same October 2012 decision, the Board remanded the issues of entitlement to service connection for a bilateral hip disability and hypertension, entitlement to a separate compensable rating for cervical spine radiculopathy, and entitlement to an increased rating for right forearm epicondylitis.  The December 2012 remand directives remain pending readjudication.

The Veteran appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum Decision, the Court set aside the December 2012 decision with respect to the initial disability evaluation for PTSD only and remanded for additional proceedings.

The issue of entitlement to memory impairment secondary to a service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to automobile and adaptive equipment or adaptive equipment only is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 13, 2005, the credible evidence establishes that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  From June 13, 2005, to January 10, 2009, the credible evidence establishes that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, but was not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

3.  From January 10 2009, the credible evidence establishes that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2005, the criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).
 
2.  From June 13, 2005, to January 10, 2009, the criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2013).

3.  From January 10, 2009, the criteria for an evaluation of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9441 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for an initial evaluation for the service-connected PTSD, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claim.  Specifically, the RO obtained the Veteran's private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran and her husband have submitted numerous lay statements.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3). 

Additionally, multiple VA examinations with respect to the issue adjudicated herein were obtained.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the June 2003, June 2005, and February 2011 VA examinations are inadequate in that the examiners did not accurately report her symptoms.  For example, the Veteran maintains that she told the June 2003 examiner that she had panic attacks "on many occasions if she went outside her home" and nightmares "nearly every night."  See Statement attached to October 2003 NOD.  In addition, the Veteran asserts that she told the June 2005 examiner she had "constant thoughts of harming coworkers" and "daily consideration of suicide."  See Statement attached to April 2006 VA Form 9.  The Board finds, however, that the record does not reflect that these examinations were inadequate for rating purposes.  The VA examinations obtained in this case are sufficient, as they questioned the Veteran as to her psychiatric history and symptomatology, including that referenced by the Veteran; considered all of the pertinent evidence of record; and provided the medical information necessary to apply the appropriate rating criteria. 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Veteran's October 2010 hearing, the undersigned explained the issue on appeal, framed questions to the Veteran to explore fully the basis for claimed entitlement, and elicited identification by the Veteran of potentially relevant evidence.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

II.  Initial Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted by an August 2003rating decision, and an initial 30 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, DC 9411. 

The Board notes that the Veteran has also been diagnosed with major depressive disorder and panic disorder with agoraphobia.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there is no medical evidence distinguishing the symptoms attributable to the Veteran's PTSD from her nonservice-connected psychiatric disorders.  Hence, the Board has considered all of the Veteran's psychiatric symptoms in evaluating her service-connected PTSD.

DC 9411 is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-car, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's GAF scores have ranged from 50 to 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  The Board is cognizant that a GAF score is not determinative by itself.

A.  Prior to June 13, 2005

Historically, the Veteran first sought psychiatric treatment in the 1990's after her son's suicide, and then again after her husband's death.  She was eventually diagnosed with PTSD based on stressors associated with her deployments to Bosnia.

The report of a June 2003 VA examination reflects the Veteran's complaints of nightmares pertaining to her duty in Bosnia about three times per week and occasional intrusive thoughts during the day.  The memories and insomnia had diminished considerably.  She avoided war movies, had problems with interpersonal relationships, felt she was more detached emotionally, and had exaggerated startle response.  She endorsed having intermittent panic attacks and being afraid of leaving her home.  She related depressive episodes in the past.  The Veteran had remarried one year earlier and reportedly was having marital difficulties.  She had two close friends.  She did a lot of gardening, but no longer played golf.  The Veteran reported a low tolerance for stress and a tendency to become argumentative.  She was irritable and tended to have pointless arguments.  On mental status examination, the Veteran had no delusions and denied hallucinations.  She maintained fair eye contact, but was defensive at times.  She denied suicidal or homicidal thoughts.  She had good hygiene and grooming.  She was oriented in all three areas.  She denied serious problems with memory.  She was particular about cleanliness, but did not feel this caused significant problems.  Her speech was coherent, logical, and goal oriented, and at normal rate.  The examiner diagnosed PTSD, panic disorder with agoraphobia, and a history of major depressive disorder, recurrent, mostly in remission.  The examiner assigned a GAF score of 60. 

A May 2004 private medical record reflects that the Veteran was "still having a lot of nightmares."

September 2004 VA psychiatric notes reflect that the Veteran was coping adequately with her medical and psychological conditions.  She was compliant with her medication and felt that her behavioral strategies "helped her avoid and/or manage noxious, anxiety provoking states."  Among her most prominent PTSD symptoms were avoidant tendencies, flashbacks, intrusive thoughts, and dreams.  She reported problems with insomnia, irritability, but no physical violence or hypervigilance.  She worked part-time at a golf course, but was having difficulties with her supervisor.  She attended church and went to the movies with her husband.  The Veteran was alert, oriented, and cooperative.  She maintained good eye contact, her speech was normal, her mood was euthymic, her affect was appropriate, and her thought processes were coherent, logical and goal-oriented.  She had no suicidal or homicidal ideation and no delusions or hallucinations.  Cognitive function was intact.  Judgment and insight were fair.  The clinician diagnosed PTSD and assigned a GAF score of 60.  

In January 2005, the Veteran was reportedly still doing well on Celexa although it did not help with insomnia and nightmares.  She stated that her physical limitations prevented her from doing her job.

SSA records contain a July 2005 statement from the Veteran, wherein she reported that her depression and PTSD had worsened and that her VA psychiatrist "has increased the dosage of the Celexa to ward off the suicidal ideology that I have."  She noted that the increased dosage made her feel drowsy.

SSA records establish that the Veteran worked part-time from May 2003 to June 2005.  She drove to the golf course, handled customers, managed timekeeping, and distributed mail.  After work she would drive home, prepare dinner, do laundry, straighten the house, feed the dogs, exercise, watch television, take a bath, and go to bed.  

The Board finds that the Veteran's psychiatric impairment more closely approximates the criteria for a 30 percent rating prior to June 13, 2005.  According to the evidence of record, the Veteran's disorder was manifested by sleep disturbance, nightmares, anxiety, exaggerated startle response, irritability, intermittent panic attacks and agoraphobia, and avoidance.  Although the Veteran was irritable and angry at times, she was able to control her temper with the help of behavioral strategies.  Although she reported marital difficulty, she was able to maintain two long-standing friendships.  She continued to work on a part-time basis.  None of the evidence from this time period illustrates that the Veteran had reduced reliability and productivity, flattened affect, stereotyped speech, difficulty in understanding commands, or impaired judgment or thinking.  Moreover, the Veteran's GAF scores of 60 indicate mild symptoms and thus support the assignment of a 30 percent evaluation, which is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The record shows that the Veteran reported a myriad of other psychiatric symptoms, including extreme agoraphobia, panic attacks "at least 5-7 times per week and sometimes more," chronic depression, fantasies involving bodily harm to coworkers, and short- and long-term memory impairment, to include being unable to remember the names of friends.  See, e.g., Statements attached to March 2003 VA Form 21-526 and October 2003 NOD.  The Veteran has reported that her agoraphobia was so severe during this time period that she could not perform "most of the daily functions of life" and became a recluse, "going as long as more than a month without leaving the inside of her home."  The Veteran has also denied having any social relationships during this time period.  The Board concludes, however, that the Veteran's self report of symptoms, including the frequency and severity thereof, lacks significant probative value.  In this regard, the Board notes that the Veteran's reported complaints are largely inconsistent with the results of her mental status evaluations.  For instance, despite complaints of decreased concentration and memory, the Veteran's cognition was consistently intact on examination.  In any event, these problems have not been associated with her PTSD.  Furthermore, the Veteran was consistently alert and oriented on examination, her speech was generally normal, and her thought processes were clear.  For the above reasons, therefore, the Board finds that the Veteran's self report of her symptoms during this time period and their frequency and severity to be of no more than marginal probative value.

The Board concludes that the Veteran's PTSD during this time period is more accurately described as productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

B.  From June 13, 2005, to January 10, 2009

A June 13, 2005 VA examination report reflects the Veteran's complaints of frequent episodes of anxiety attacks since her last examination.  She no longer had full blown attacks while using Citalopram.  The severity of overall symptoms appeared to be moderate.  Her depression was worse and she reported suicidal thoughts in the past, but none currently or recently.  She reported daily panic attacks, which the examiner felt were like partial anxiety/panic episodes.  She endorsed avoidant symptoms, feelings of depression, nightmares, irritability, depression, and hostility.  She enjoyed gardening and took care of her home.  Although there had been some marital difficulties, the Veteran and her husband appeared to be "talking it out."  On mental status examination, she was casually but neatly dressed.  She appeared mildly anxious, but relaxed considerably during the interview.  She reported problems with her memory and concentration, which she attributed to pain medication.  Thought processes were coherent, logical, and goal-directed.  There was no impairment in communication.  She had no delusions or hallucinations.  Eye contact was good and affect was mobile and congruent with appropriate smiling throughout the interview.  Personal hygiene was unimpaired.  She was fully oriented.  There was no memory loss or impairment, and no obsessive or ritualistic behavior.  Speech was normal.  She did not appear to be depressed during the interview, however anxiety was ongoing.  She had chronic difficulty sleeping, which was being helped with Temazepam.  The Veteran attributed nightmares, irritability, and avoidance of people and crowds to PTSD.  The diagnoses were PTSD, chronic; major depressive disorder, recurrent in partial remission; and panic disorder with partial agoraphobia-like symptoms, in partial remission.  The examiner assigned a GAF score of 60 for each diagnosed disorder.  The examiner opined that the Veteran's PTSD symptoms were moderate.  It was noted that she had recently stopped working due to an inability to do the physical work and the stress of dealing with the boss.  The examiner opined that there "may be mild impairment industrially due to PTSD."  She explained that the Veteran was able to work "from the standpoint of panic disorder and from PTSD symptoms."  The examiner noted that while the Veteran exhibited "some degree of agoraphobia" it was not absolute as she had driven to work every day for two years.  

A July 2005 VA psychiatric note indicates that the Veteran complained of numerous stressors in her life.  She said she was very irritable and more depressed.  She said that her Social Security benefits had been denied and she felt hopeless and helpless.  She said Celexa had been helping, but not anymore due to stress.  On mental status examination, she was well-groomed, irritable, sarcastic and cynical.  She maintained good eye-contact.  Her speech was normal.  She was alert and fully oriented.  Her mood was irritable and she apologized for being "very mean today."  Her affect was constricted.  Her thought process was organized, coherent, and goal-directed.  She denied current suicidal and homicidal ideation.  She had no hallucinations or delusions.  The GAF score assigned was 60. 

A September 2005 depression screen was negative/normal.  

A July 2005 statement from the Veteran's husband describes her inability to think clearly and remember, which he attributed to her pain medication.  The Veteran had reportedly quit her part-time job as a secretary at a golf course due to her physical disabilities.  Her husband noted that she continued to have nightmares almost nightly and exhibited anger and occasional suicidal ideation.  He noted that the Veteran had lost 20 pounds during his Middle East deployment because she could not go to the grocery store alone and ate whatever was in the pantry.  She had "panic reactions" whenever they went somewhere with more than a few people.  

SSA records contain an October 2005 Disability Report-Appeal, wherein the Veteran reported worsening aggressive behavior and an overwhelming fear of the outside world.  She stated that she had to force herself to go to medical appointments.  She also reported increased suicidal ideology, an inability to get along with people, and violent nightmares.

A December 2005 psychiatric note reflects that the Veteran felt depressed, but was feeling better than her last appointment because her pain was under better control.  She had muscle jerks at night that woke her due to antidepressants, but it was not a major problem.  She demonstrated moderately pressured speech, but did not appear significantly anxious or depressed.  Her mood was mildly expansive, but not elated or irritable.  She endorsed suicidal thoughts, but said she would not act on them.  Her suicidal thoughts were much less on Celexa.  The psychiatrist noted that the pressured speech and mildly expansive mood raised the possibility of bipolar disorder, but noted that the Veteran denied hypomanic symptoms and that her speech and mood might have been due to high caffeine intake (6 cups of coffee per day). 

A January 2006 depression screen indicates that the Veteran reported a loss of interest or pleasure in things usually enjoyed and feeling down, depressed, or hopeless.  She denied feeling that life is not worth living and thoughts of death or suicide.  However, an April 2006 depression screen revealed that she endorsed feelings that life is not worth living and thoughts of death and suicide.

A February 2006 statement shows that the Veteran reported constant thoughts of harming co-workers and "daily consideration of suicide."

A March 2006 statement shows that the Veteran reported being unable to work due to physical and mental difficulties.  She complained of acute startle reaction and extreme agoraphobia that resulted in the "inability to carry out many functions of life, including employment."  She also complained of severely degraded short-term memory and daily anxiety attacks.

A June 2006 VA psychology note reflects that the Veteran was referred from the pain clinic for an initial evaluation of depression and the possibility of using behavior management techniques to manage her pain condition.  Her speech was fluent and clear, though pressured at times.  She was pleasant and open to treatment ideas.  Her mood was depressed and anxious.  She endorsed symptoms of agoraphobia.  She denied suicidal, homicidal, and auditory or visual hallucinations.  She said her primary focus was caring for her ill father.  She reported having close friendships with several women and having a good social circle.  She reported sleep difficulty, intense anger, and using excessive spending to control her emotions.  She reported difficulty leaving her house except to care for her father due to anxiety. 

In July 2006, the Veteran's mood was depressed and anxious, and she endorsed symptoms of agoraphobia.  She denied suicidal and homicidal ideations and hallucinations.  She enjoyed using her hot tub, gardening, walking, cycling, mowing the lawn, playing with her dog, and detailing her car.  She stated that she was not coping very well with her severe pain.  The clinician diagnosed major depressive disorder, PTSD, rule out panic disorder with agoraphobia, rule out bipolar disorder, and rule out personality disorder.

In November 2006, the Veteran reported that she continued to have nightmares about her experiences in Bosnia almost nightly.  She found it hard to leave the house because of her agoraphobia except for medical appointments.  Speech was mildly pressured.  There was no evidence of suicidal or homicidal ideation, hallucinations, or delusions.  Thoughts were goal-directed.  Insight and judgment were fair.  The clinician increased the Veteran's Celexa for the nightmares.

An April 2008 VA joint examination shows that the Veteran reported being unable to continue working due to low back and right foot issues.

In May 2008, the Veteran reported feeling "pretty well" and denied any suicidal ideation.

A June 2008 VA depression screen was negative, although the Veteran indicated that she had had depressive symptoms several days over the past two weeks.  A June 2008 psychiatric record notes that she had chronic low-grade depression, but was overall feeling pretty good psychologically.  She reportedly still had nightmares nearly every night.  On mental status examination, she was mildly anxious and depressed.  There was no evidence of elation, pressured speech, suicidal or homicidal ideation, hallucinations, or delusions.  Thoughts were goal-directed.  Insight and judgment were good.  The diagnoses were PTSD and dysthymic disorder; a GAF score of 58 was assigned. 

In August 2008, the Veteran reported that her mood was "OK, better than usual"  and that she was sleeping well.  

The Board finds that the Veteran's psychiatric impairment more closely approximates the criteria for a 50 percent rating from June 13, 2005, to January 10, 2009.  During this time period, the Board finds the Veteran's PTSD symptoms were manifested primarily by frequent nightmares, insomnia, increased anxiety and depression, intermittent panic attacks, mild agoraphobia, irritability, and anger.  She also had episodes of suicidal ideation.  

Although the relevant evidence suggests that the Veteran's symptoms were mild, as evidenced by GAF scores of 60 and 58, a closer review of the record demonstrates that the severity of the Veteran's anxiety/panic attacks and suicidal thoughts, and the resulting impact on her social and occupational functioning, was diminished due to an increased dosage of medication used to treat her PTSD.  As recently held by the United States Court of Appeals for Veterans Claims (Court), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the current version of DC 9411 does not contemplate the effects of medication in alleviating symptoms of PTSD, the Board is now precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of her PTSD and its effect on her social and occupational functioning.  Id.

The Board cannot, however, find that the evidence supports a rating greater than 50 percent during this time period.  Indeed, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

During the relevant time period, the Veteran exhibited few symptoms of like kind to those associated with a 70 percent disability rating, save for suicidal ideation, intermittent panic attacks, and mild agoraphobia.  The Veteran specifically denied symptoms of mania, delusions, and hallucinations.  Furthermore, she was noted to be able to handle daily living skills.  She left the house to care for her father and maintained a good relationship with her husband and a network of friends.  Her insight and judgment were predominantly described as intact or good.  Accordingly, because the evidence fails to show total impairment, or deficiencies in most areas due to symptoms equivalent in severity to those listed in the rating criteria for a 70 percent rating, the Board finds that a rating is excess of 50 percent during this time period is not warranted.

C.  From January 10, 2009

On January 10, 2009, the Veteran reported feeling more depressed since September, which she associated with the anniversaries of the deaths of her son and husband.  She also had more depression in the winter, and reported that this year was worse than usual.  She did not feel like going places or doing things.  She also was bothered by foot, ankle, and back problems.  Mental status examination was the same.  Her Celexa was increased and she was assigned a GAF score of 55.  The clinician noted that there might be a seasonal component to her depression.  In an addendum later that month, the Veteran reported daily memories of traumatic events, irritability, avoidance, and depression.

In a June 2009 correspondence, the Veteran stated that she was unable to leave her house and that she had nearly assaulted her last employer.

In a November 2009 correspondence, the Veteran stated that the VA-provided scooter "has been of great benefit to me while shopping," and indicated that she needed a vehicle to transport the scooter.

In April 2010, she complained that her PTSD symptoms were worse and that she found it more difficult to leave her home and go to the supermarket.  She reported had increased panic attacks and nightmares.  She appeared moderately anxious and depressed.  She said she had thoughts of killing herself with carbon monoxide over the winter, but denied any current thoughts because of her children.  She said she had thoughts of harming others but had refrained from acting on those thoughts.  The GAF score assigned was 55, with the physician indicated that he did not feel the Veteran was a significant risk to self or others. 

September and October 2010 private treatment records reflect that the Veteran endorsed anxiety, depression, feelings of stress, and sleep disturbance.  She denied suicidal thoughts. 

During the October 2010 hearing, the Veteran testified that she had moved to a small town 150 miles from San Antonio because "nobody bothers you."  Hearing Transcript at 11.  She said she felt safe at the VA, but otherwise she became panic-ridden whenever she left the house.  When she did venture out, she would get into fights in parking lots.  She testified that "there's been times I thought about jumping off the bridge a lot."  Id.  The Veteran stated that she had quit working before she killed the boss.

A November 2010 VA psychiatric note reflects the Veteran reported that her mood was okay.  She appeared mildly anxious and depressed.  She said she was having suicidal thoughts at times before her pain medication was adjusted.  She denied current suicidal thoughts.

A February 2011 VA examination report reflects the Veteran had a chronic, mild to moderate depressed mood within the context of PTSD.  She reported marital strain due to her irritability and emotional detachment.  She admitted to yelling and using profanity when angry.  She said she also felt emotionally distant from her adult children.  She said she had a few people she considered friends, but did not actively socialize.  She said she spent most of her time by herself at home.  She enjoyed gardening but, otherwise described a loss of interest in activities previously found enjoyable.  On examination, she was clean and appropriately dressed.  Her psychomotor activity was restless; her speech was unremarkable; her attitude was cooperative and attentive; her affect was constricted; her mood was depressed and irritable.  Attention and orientation were intact.  Her thought process was rambling and her thought content was unremarkable.  She described having problems falling and staying asleep.  She also said she had problems with nightmares nearly every night.  She had daytime fatigue, increased irritability, and diminished concentration.  She did not have hallucinations or inappropriate behavior.  She reported panic attacks of variable frequency and was afraid to leave her home.  She reported having intermittent suicidal and homicidal ideation, but had no current plan or intent.  The examiner indicated she had moderate impairment in household chores, shopping, traveling, and other recreational activities.  Her recent and immediate memory was mildly impaired.  Her remote memory was not impaired.  She also endorsed hypervigilance and exaggerated startle response.  The examiner assigned a GAF score of 50.  The examiner opined that her symptoms resulted in deficiencies in thinking, family relations, work, and mood.  The examiner opined that the Veteran's PTSD did not result in total occupational and social impairment. 

An April 2011 VA psychiatric note reflects the Veteran continued to have disrupted sleep with nightmares and intermittent panic/anxiety attacks.  She reported having difficulty living in a big city and being unable to tolerate crowds and noise.  She said her symptoms impacted her marriage.  The Veteran indicated that she had been on a 40 mg dose of Citalopram, but went back to an 80mg dose after the February 2011 examination because she felt "more depressed and shaken up."  On mental status examination, her speech was clear and coherent, her mood was neutral and affect was congruent.  She had no active suicidal or homicidal ideation and her thoughts were logical and goal-directed.  Her insight, judgment, memory, cognition, and orientation were intact.  In May 2011, she denied suicidal or homicidal thoughts during social work evaluation.  In June 2011, a social worker assessed the Veteran as having moderate symptoms, within the GAF score range of 60-51.  That same month, a psychiatric note indicates that the Veteran reported that she was traveling to Oregon for an elementary class reunion and was looking forward to the trip.  Her mood was euthymic and her affect was broad.  She had no suicidal or homicidal ideations.  Her judgment, insight, memory, cognition, and orientation were intact.

The Board finds that a 70 percent rating is warranted during this time period.  In this regard, the Board finds the February 2011 VA examiner's opinion that the Veteran's symptoms resulted in deficiencies in most areas (i.e., thinking, family, relations, work, and mood) especially probative.  In addition, the examiner assigned a GAF score of 50, which is indicative of serious symptoms. 

The Board also finds that the evidence does not demonstrate total social and industrial impairment for a 100 percent rating under the applicable rating criteria at any point during the appeal period.  Though not outcome determinative, the evidence clearly reflects that the Veteran did not manifest gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation to time or place.  The Veteran has maintained a relationship with her husband, children, and friends.  She is independent in her self-care activities.  Although she avoids leaving her house, in part because she is fearful she will hurt someone, she does not avoid all social situations.  Furthermore, in April 2010 a mental health professional specifically found that the Veteran is not a significant risk to self or others.  While the Veteran has reported short- and long-term memory problems, no medical professional has attributed this condition to her PTSD or depression.  In fact, the Veteran and her husband have repeatedly indicated that these problems are due to the high levels of pain medications that she takes.  In any event, those impairments in thought process are not of such severity as to be considered "gross" impairments.  In addition, the February 2011 VA examiner opined that the Veteran's PTSD was not productive of total occupational and social impairment.  Furthermore, treatment records in June 2011 indicated that her symptoms were more moderate in nature and that she was traveling to an elementary class reunion and was euthymic.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Veteran's service-connected PTSD is manifested by insomnia, frequent nightmares, anxiety and depression, exaggerated startle response, irritability, anger, intermittent panic attacks and mild agoraphobia avoidance, and episodes of suicidal ideation.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the VA treatment records and examination reports fails to reveal exceptional or unusual symptomatology.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the RO awarded TDIU effective from May 26, 2005.  The effective date does not include the entire period on appeal; however, the record establishes that the Veteran worked until June 2005.  Therefore, any inferred TDIU claim is inapplicable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 13, 2005, is denied.

Entitlement to an initial evaluation in excess of 50 percent for PTSD from June 13, 2005, to January 10, 2009, is denied.

Entitlement to a disability rating for PTSD of 70 percent from January 10, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Manlincon Issue

In December 2009, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only.  In a correspondence dated in March 2010, the Veteran stated:  "I had not planned to appeal the December 23, 2009 denial of my request for automobile and adaptive equipment assistance.  However, now things have really changed."  She stated that she could no longer depress the accelerator on her vehicle due to her service-connected right foot disability, and that she had to drive 150 miles in order to receive VA treatment.  The Board construes this correspondence as a timely NOD. 

Neither the physical file nor the electronic file contains an SOC with regard to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  Where, as here, a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim must therefore be remanded for appropriate disposition, including issuance of an SOC, prior to further review.

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran must be advised of the time limit in which she may file a substantive appeal, if she so desires.  See 38 C.F.R. § 20.302(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


